Citation Nr: 9918157	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  99-10 095	)	DATE
	)
	)


THE ISSUE

Entitlement for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1958 to 
August 1967 and from November 1967 to September 1978.

In May 1989, the Board of Veterans' Appeals (Board) granted 
service connection for a generalized anxiety disorder and the 
Regional Office (RO), in June 1989, effectuating the Board's 
decision, assigned a 10 percent evaluation, effective from 
July 14, 1986.  In August 1989, the 10 percent evaluation was 
increased to 50 percent, effective from July 14, 1986.  In 
November 1989, the veteran disagreed with the assigned 
effective date.  The veteran also indicated, inter alia, that 
he wanted to pursue claims of entitlement to compensable 
ratings for his service-connected sinusitis and back 
disorders.  In February 1990, the RO increased the 
noncompensable evaluations to 10 percent and denied 
entitlement to an earlier effective date prior to July 14, 
1984 for the anxiety disorder.  The veteran expressed 
disagreement with the 10 percent ratings in March 1990 and a 
statement of the case (SOC) addressing those claims was 
issued within the same month.  The veteran thereafter 
perfected the appeal in August 1990.  On substantive appeal, 
however, the veteran again disagreed with the assigned 
effective date for the generalized anxiety disorder.  

In October 1990, the veteran submitted an informal claim, 
seeking an increased rating in excess of 50 percent for the 
anxiety disorder, and in response, in March 1991, the RO told 
the veteran that additional evidence was needed to support 
his claim.  

In March 1991, the veteran again expressed disagreement with 
the 10 percent evaluations assigned for the sinusitis and 
lower back disabilities.  The veteran also stated that he was 
unable to work because of his disabilities, including the 
anxiety disability.  In an attached letter, the veteran's 
representative at that time indicated that the veteran wanted 
to pursue a claim of entitlement to an increased rating for 
anxiety disorder and entitlement to a total rating based on 
individual unemployability.  Within the same month, the RO 
adjudicated the issues and denied the claims.  A supplemental 
statement of the case (SSOC) which addressed entitlement to 
an increased rating in excess of 50 percent for anxiety was 
issued in May 1991, although the issues listed as being 
appealed were entitlement to an increased evaluation for low 
back pain, sinusitis, and right knee pain and entitlement to 
an earlier effective date for the grant of service connection 
for anxiety.  In response, the veteran again expressed 
disagreement with the determinations.  Thereafter, the denial 
of entitlement to individual unemployability due to service-
connected disability was confirmed and continued.

By an October 1991 letter, the veteran's representative 
pointed out that the SSOC addressed the issues of entitlement 
to increased evaluation for low back pain and sinusitis and 
entitlement to an earlier effective date for the award of 
service connection and noted that a SOC had not been provided 
for notice of disagreement pertaining to an increased rating 
for a nervous disorder and unemployability issues.  The RO 
requested the issuance of a SOC.  In December 1991, the RO 
confirmed and continued the denials and issued to the veteran 
a SSOC which discussed the denial of entitlement to 
individual unemployability, although the issues listed on 
appeal were entitlement to an increased evaluation for low 
back pain, sinusitis, right knee disorder, and anxiety and 
entitlement to an earlier effective date for the award of 
service connection for anxiety.  The RO again denied 
entitlement to an increased evaluation for an anxiety 
disorder and individual unemployability in April 1992 and 
issued to the veteran a SSOC.  

The record then shows that in a December 1992 rating 
decision, the RO granted entitlement to a total rating based 
on individual unemployability, effective from March 15, 1991.  
The veteran disagreed with the assigned effective date in 
April 1993, in June 1993 a SOC was issued, and in July 1993 
the veteran perfected the appeal.  The denial was confirmed 
and continued in August 1993.  In August 1993, the veteran 
again expressed disagreement.  He stated that his Social 
Security Administration (SSA) reports show that he has been 
unemployable since 1985 and that the determination was based 
on his anxiety disorder. 

On appellate review on January 31, 1996, the Board noted that 
a rating decision in June 1989 assigned an effective date of 
July 14, 1986, for a grant of entitlement to service 
connection for generalized anxiety disorder and in September 
1990, the veteran disagreed with the effective date.  The 
Board then pointed out that the SSOC furnished in January 
1991 advised the veteran that he would have to file a 
substantive appeal on that issue to place it into appellate 
status, but the veteran did not file an appeal.  
Consequently, that issue was not before the Board.  
Thereafter, the Board granted entitlement to an earlier 
effective date of March 23, 1990 for the awarding of a total 
rating for individual unemployability.  The additional issues 
before the Board, entitlement to an increased evaluation for 
chronic low back pain and sinusitis, each evaluated as 10 
percent disabling, were denied.  The issue of entitlement to 
an increased rating in excess of 50 percent for an anxiety 
disorder was not referenced.

In January 1997, the RO received notice that the veteran had 
entered into an attorney-client agreement with M.P.T.  A copy 
of the December 1996 agreement is of record.  

The veteran thereafter appealed to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
referred to as the Court).  The parties filed a joint motion 
for remand, which the Court granted on March 25, 1998.  
[citation redacted].  
In the joint motion for remand, the parties moved to affirm 
the Board's denial of increased evaluations for low back pain 
and sinusitis; to withdraw the claim of entitlement to an 
increased evaluation for an anxiety disorder, which was 
raised in the Court brief; and to vacate and remand the issue 
of entitlement to an earlier effective date for the granting 
of individual unemployability.  Regarding the earlier 
effective date, the parties determined that the Board had not 
provided adequate reasons and bases for its decision.  

In the order, the Court acknowledged the parties' joint 
motion for remand for vacating the issue of entitlement to an 
earlier effective date, affirming the issues of entitlement 
to increased evaluations for chronic low back pain and 
sinusitis, and dismissing the issue of entitlement to an 
increased evaluation for an anxiety disorder.  The Court 
thereafter ordered that the motion was granted in that the 
Board's decision, granting an effective date to March 23, 
1990 for a total disability evaluation based on individual 
unemployability due to service-connected disability was 
vacated and remanded, and that the appeal as to the remaining 
issues was dismissed, as the agreement of the parties 
rendered those issues moot.  

As noted above, M.T.P., represented the veteran before the 
Court.  However, by a June 1998 letter, K.D.S., the 
appellant, told Department of Veterans Affairs (VA) that the 
veteran had retained him for representation.  At that time, a 
copy of the fee agreement, which provided for payment by the 
VA of 20 percent of any back benefits, and a duly executed 
power of attorney document, revoking all prior powers of 
attorney, were submitted.  In the letter, the appellant 
specified that the fee agreement and power of attorney 
superseded those filed by M.T.P.  The attorney-client fee 
contract provided that the veteran agreed to pay a fee equal 
to 20 percent of the total amount of any past-due benefits 
awarded on the basis of the VA claim.  The contingent fee was 
to be paid by the VA directly to the attorney from any past-
due benefits awarded on the basis of the claim, although the 
veteran remained liable for the amount of the contingent fee 
of 20 percent of any past-due benefits awarded on the basis 
of the claim until the fee was paid to the attorney by VA.  
The agreement contained the veteran's and attorney's 
signatures and the veteran's claim number.  

In an October 1998 letter, the appellant argued that by 
virtue of the VA medical examination report of dated on 
February 4, 1987, the veteran had submitted an informal claim 
for a total rating based on individual unemployability within 
the purview of 38 C.F.R. §§ 3.1(p), 3.155(a) and 3.157(b)(1).  
VA, however, did not fulfill the requirements of Section 
3.155(a), by forwarding to the veteran an application form 
upon receipt of his informal claim; accordingly, the one-year 
filing period for such application did not begin to run.  The 
appellant added since the one-year period for filing a formal 
claim was never triggered, the date of the veteran's informal 
claim, February 4, 1987, must be accepted, as a matter of 
law, as the date of his claim or application for purpose of 
determining an effective date under 38 U.S.C. § 5110(b)(2).  
The appellant added that VA examination in July 1989 noted 
that the veteran had not worked since his discharge from 
service and that he suffered from "serious symptoms with 
serious impairment in social and occupational functioning."

On appellate review in November 1998, the Board remanded the 
issue of entitlement to an effective date earlier than March 
23, 1990, for the grant of a total rating for compensation 
based on individual unemployability.  Pursuant to the Board's 
remand directives, numerous reports from SSA were received.

By a March 25, 1999 rating action, the RO increased the 
assigned 50 percent evaluation for a generalized anxiety 
disorder with panic disorder to 100 percent, effective from 
July 14, 1986.  In its reasons and bases, the RO indicated 
that after reviewing the veteran's SSA reports and VA 
examinations dated in February 1987 and July 1989, 
entitlement to an increased evaluation for a generalized 
anxiety disorder with panic attacks from 50 percent to 100 
percent, effective from July 14, 1986, was warranted.  The RO 
also stated that a 100 percent was assigned for the veteran's 
inability to secure or follow a substantially gainful 
occupation.  The RO then reasoned based on the aforementioned 
decision, the claim regarding entitlement to an earlier 
effective date for individual unemployability was moot and 
the award was considered a total grant of all benefits sought 
on appeal.  In May 1999 notice was mailed to the veteran.

In the May 1999 letter, VA told the veteran that a decision 
had been made without appellate review and all benefits 
sought were granted.  Thus no additional action would be 
taken except upon further notice.  VA then detailed the 
veteran's payment amount beginning from August 1, 1986, the 
first day of the month after entitlement to benefits arose.  
In the letter, VA also told the veteran that his records were 
being transferred to the Board for determination of 
eligibility for payment of attorney fees from any past due 
benefits and that the maximum attorney fee payable $8,320.40 
had been withheld, pending a determination by the Board.  VA 
also noted after the Board had rendered a decision, VA will 
pay the amount of fees authorized by the Board and any excess 
amounts withheld will be released to him.  The veteran was 
also told that he and his attorney should send any evidence 
or argument concerning payment of attorney fees from past-due 
benefits directly to the Board within 30 days.  No additional 
evidence was received.


FINDINGS OF FACT

1.  On January 31, 1996, the Board promulgated a decision 
granting entitlement to an earlier effective date for 
individual unemployability; notice of disagreement leading to 
that decision was received in April 1993.

2.  In December 1996, the veteran entered into an Attorney-
Client Fee Agreement with M.P.T., an attorney-at-law.

3.  In March 1998, the Court granted a joint motion for 
remand, in which the Board's decision regarding entitlement 
to an effective date prior to March 23, 1990, for the 
granting of a total rating for individual unemployability was 
vacated and remanded.  

4.  In June 1998, the appellant and veteran entered into an 
Attorney-Client Fee Agreement; the agreement stated that the 
payment of the attorney fees in the amount of 20 percent was 
contingent on an award of any back-pay benefits and the 
contingent fee was to be withheld by VA.

5.  In March 1999, the RO increased a 50 percent evaluation 
assigned for a generalized anxiety disorder with a panic 
disorder to 100 percent, effective from July 14, 1986 and 
noted that a 100 percent was assigned for the veteran's 
inability to secure or follow a substantially gainful 
occupation.  Thus the veteran's claim regarding entitlement 
to an effective date prior to March 23, 1990 was moot, as the 
foregoing award was considered a total grant of benefits 
sought on appeal.

6.  The fee agreement between the appellant and veteran was 
entered into within the requisite time period subsequent to 
the Board rendering a final decision and the provisions 
contained within the agreement are reasonable.


CONCLUSIONS OF LAW

1.  The criteria for eligibility for direct payment of 
attorney fees by VA from past-due benefits, arising from the 
grant of entitlement to an earlier effective date for 
individual unemployability, have been met.  38 U.S.C.A. § 
5904(c) (West 1991 & Supp. 1998); 38 C.F.R § 20.609 (1998).

2.  The fee specified in the agreement as being payable 
directly by VA to the attorney and amounting to no more than 
20 percent of past-due benefits awarded to the veteran is 
reasonable.  38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1998); 
38 C.F.R § 20.609(f),(g),(h) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Section 5904, Title 38 of the United States Code provides 
except as provided in paragraph (3), in connection with a 
proceeding before the Department with respect to benefits 
under laws administered by the Secretary, a fee may not be 
charged, allowed, or paid for services of agents and 
attorneys with respect to services provided before the date 
on which the Board first makes a final decision in the case.  
Such a fee may be charged, allowed, or paid in the case of 
services provided after such date only if an agent or 
attorney is retained with respect to such case before the end 
of the one-year period beginning on that date.  The 
limitation in the preceding sentence does not apply to 
service provided with respect to proceedings before a court.  
38 U.S.C.A. § 5904(c)(1).

Applicable regulation provides attorneys-at-law may charge 
appellants for their services only if a final decision has 
been promulgated by the Board with respect to the issue or 
issues, involved; as such, fees may not be charged, allowed, 
or paid for services provided before the date of the Board's 
decision; the Notice of Disagreement which preceded the Board 
decision with respect to the issue or issues, involved was 
received by the agency of original jurisdiction on or after 
November 18, 1988; and the attorney-at-law or agent was 
retained not later than one year following the date that the 
decision by the Board with respect to the issue or issues, 
involved was promulgated.  (This condition will be considered 
to have been met with respect to all successor attorney-at-
law or agents acting in the continuous prosecution of the 
same matter if a predecessor was retained within the required 
time period.)  All of the foregoing conditions must have been 
met.  38 C.F.R. § 20.609.

In this case, the criteria for entitlement to attorney fees 
from past-due benefits are met.  As shown above, on January 
31, 1996, the Board granted entitlement to an earlier 
effective date of March 23, 1990, for the award of 
entitlement to a total rating based on individual 
unemployability and notice of disagreement which preceded the 
Board decision addressing that issue was received in April 
1993, subsequent to November 18, 1988.  It is also 
acknowledged that even though the veteran retained an 
attorney other than the appellant within a year after the 
Board's 1996 decision, in accordance with applicable law and 
regulation, the veteran, nevertheless, by law, designated the 
appellant as his representative within the requisite time 
period.  As detailed above, the one-year time period is 
considered met with respect to all successor attorneys-at-law 
acting in continuous prosecution of the same matter if a 
predecessor was retained within the required time period.  38 
C.F.R. § 20.609(c)(3).  Because the veteran retained M.P.T. 
in December 1996, within a year of the January 1996 
determination, T.E.H., a successor attorney-at-law who acted 
as representative with respect to the same continuous 
prosecution of the issue involved, by law, was also retained 
within the requisite one-year period.  Id.

At this time, it is also noted that in the March 25, 1999 
rating action, even though it appears as though the RO did 
not adjudicate the issue of entitlement to an earlier 
effective date prior to March 23, 1990, for the granting of a 
100 percent evaluation for a generalized anxiety disorder, in 
the reasons and bases, the RO stated that a 100 percent 
rating was assigned for the veteran's inability to secure or 
follow a substantially gainful occupation.  Thus the RO, in 
effect, determined that entitlement to an earlier effective 
date for the award of a total rating for individual 
unemployability, effective from July 14, 1986, was warranted.  
As such, the RO, in essence, granted the veteran's claim for 
which a final decision was rendered. 

The record also shows that a valid fee agreement between the 
appellant and veteran was entered into for eligibility to 
payment of attorney fees.  Agreement for the payment of fees 
for services of attorneys-at-law must be in writing and 
signed by the veteran and attorney-at-law.  The agreement 
also must include the names of the veteran and attorney, the 
applicable VA file number, and the specific terms under which 
the amount to be paid for the services of the attorney-at-law 
or agent will be determined.  In addition, a copy of the 
agreement must be filed with the Board within 30 days of its 
execution.  38 C.F.R. § 20.609(g).  Here, the June 1998 fee 
agreement recorded the name of the veteran and appellant, the 
veteran's VA file number, and specified the terms under which 
the amount to be paid would be determined.  The fee agreement 
was also filed with the Board within the same month of its 
execution.  Considering the foregoing, the requisite criteria 
of Section 20.609(g) are met.  

Additionally, the record shows that the appellant may receive 
payment directly by VA from past-due benefits.  In this 
matter, law and regulation provide that subject to the above-
discussed applicable criteria, the claimant and an attorney-
at law may enter into a fee agreement providing that payment 
for the services of the attorney-at-law will be made directly 
to the attorney-at-law by VA out of any past-due benefits 
awarded as a result of a successful appeal to the Board or an 
appellate court or as a result of a reopened claim before VA 
following a prior denial of such benefits by the Board or an 
appellate court only if the following criteria are met: 
(1) the total fee payable (excluding expenses) does not 
exceed 20 percent of the total amount of the past-due 
benefits awarded; (2) the amount of the fee is contingent on 
whether or not the claim is resolved in a manner favorable to 
the claimant, i.e., if all or any part of the relief sought 
is granted; and (3) the award of past-due benefits results in 
a cash payment to a claimant or an appellant from which the 
fee may be deducted.  38 U.S.C.A. § 5904(d); 
38 C.F.R. § 20.609(h).

"Past-due benefits" means a nonrecurring payment resulting 
from a benefit, or benefits, granted on appeal or awarded on 
the basis of a claim reopened after a denial by the Board or 
the lump sum payment which represents the total amount of 
recurring cash payments which accrued between the effective 
date of the award, as determined by applicable laws and 
regulations, and the date of the grant of the benefit by the 
agency of original jurisdiction, the Board, or an appellate 
court.  Id.

The requisite elements of 38 U.S.C.A. § 5904(d); 
38 C.F.R. § 20.609(h) are met.  Here, the total fee payable 
does not exceed 20 percent of the total amount of past-due 
benefits awarded, as the June 1998 fee agreement between the 
veteran and appellant specifically states that the fee will 
equal 20 percent of any back benefits payable to the veteran; 
the amount of the fee is contingent on whether or not the 
claim is resolved in a manner favorable to the veteran, as 
the agreement states that the appellant shall be paid 20 
percent of any back benefits and thereby, clearly makes the 
payment of the fee dependent on favorable action taken in the 
veteran's case; and the record clearly shows that the award 
of past-due benefits has resulted in a cash payment to the 
veteran from which the attorney fee has been deducted, as in 
May 1999, the RO provided the veteran with an accounting of 
the total amount payable to him ($88,117), minus the amount 
already paid, the past-due amount due to him ($33,281.60) and 
the maximum amount for attorney fees payable and that were 
being withheld, 20 percent ($8,281).  

It is also noted that VA regulation provides that fees which 
total no more than 20 percent of any past-due benefits 
awarded are presumed reasonable; hence, the requirements of 
38 C.F.R. § 20.609(e) are met, see 38 C.F.R. § 20.609(f), and 
because the appellant informed RO of the attorney fee 
agreement in June 1998, the requirements of 
38 C.F.R. § 20.609(h)(4) are met.  38 C.F.R. § 20.609(h)(4) 
(This regulation provides that the attorney-at-law must 
notify the agency of original jurisdiction within 30 days of 
the date of execution of the agreement of the existence of a 
fee agreement providing for the direct payment of fees out of 
any benefits subsequently determined to be past due and 
provide that agency with a copy of the fee agreement).  

In this case, the effective date assigned by the RO in its 
March 25, 1999, rating decision was July 14, 1986.  However, 
because payment of monetary benefits may not be made before 
the first day of the calendar month following the date of an 
award, 38 U.S.C.A. § 5111(a) (West 1991), the beginning 
inclusive date for payment of the attorney's fee is August 1, 
1986.  The ending inclusive date for this purpose is January 
31, 1996, the date of the Board's decision granting the 
veteran's claim for an earlier effective date.  Thus, the 
attorney is entitled to payment of a fee by VA from past-due 
benefits awarded for the period from August 1, 1986, through 
January 31, 1996.

The RO has retained 20 percent of the veteran's total past 
due benefits pending a determination by the Board for 
eligibility for payment of attorney fees from those past-due 
benefits.  As such, it is now incumbent upon the RO to 
compute what amount would be payable to the attorney 
38 U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h).


ORDER

Eligibility for payment of attorney fees by VA to the 
appellant of past-due benefits, effective from August 1, 1986 
through January 31, 1996, for the awarding of a total rating 
based on individual unemployability is granted.



		
	V. L. Jordan
Member, Board of Veterans' Appeals



 


